Citation Nr: 0018984	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  97-19 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for service-connected osteoarthritis of the hips.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active service from April 1948 to February 
1976.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In a prior decision 
dated May 1998, the Board denied the veteran's appeal as to 
increased ratings for his service-connected osteoarthritis of 
the lumbar spine and osteoarthritis of the right knee.  
However, the Board at that time remanded the issue of 
increased rating for osteoarthritis of the hips.  After 
further development, the RO continued the denial of the 
veteran's claim and it is now ready for appellate review on 
the merits.


FINDINGS OF FACT

1.  The veteran's service-connected arthritis of the right 
and left hips is currently manifested by complaints of pain 
and stiffness; and objective evidence of decreased flexion to 
90° on the left and 80° on the right, extension to 10° 
bilaterally, normal abduction bilaterally, and mild 
limitation of rotation, with crepitus on motion bilaterally; 
and with x-ray evidence of moderate joint space loss 
bilaterally.

2.  The veteran's service-connected arthritis of the right 
and left hips is not shown to cause ankylosis of the hip, 
flail joint, or impairment of the thigh or femur, or 
significant limitation of motion caused by arthritis or 
functional loss due to pain or other pathology.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 10 percent, but 
no higher, for degenerative arthritis of the right hip have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5252 (1999).

2.  The criteria for an increased rating of 10 percent, but 
no higher, for degenerative arthritis of the left hip have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5252 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
that is, plausible claims have been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

An allegation of increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).

Analysis

The Rating Schedule provides that degenerative arthritis, 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

According to 38 C.F.R. § 4.59 (1999), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints. Muscle spasm will greatly assist 
the identification. The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight- 
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.

The Rating Schedule provides a rating of 10 percent for 
limitation of thigh extension to 5 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5251.

The Rating Schedule provides a 10 percent rating for 
limitation of thigh flexion to 45 degrees.  A 20 percent 
rating is appropriate where it is limited to 30 degrees.  A 
30 percent rating is assigned where thigh flexion is limited 
to 20 degrees.  Where flexion is limited to 10 degrees, a 40 
percent rating is in order.  38 C.F.R. § 4.71a, Diagnostic 
Code 5252.

The Rating Schedule provides a 20 percent rating for 
limitation of thigh abduction with motion lost beyond 10 
degrees.  Where there is limitation of adduction such that 
the legs cannot be crossed, a 10 percent rating is 
appropriate.

A 10 percent rating can also be assigned for limitation of 
thigh rotation, where the individual cannot toe-out more than 
15 degrees with the affected leg.  38 C.F.R. § 4.71a, 
Diagnostic Code 5253.

The Rating Schedule also provides higher ratings for 
favorable and unfavorable ankylosis of the hip.  38 C.F.R. § 
4.71a, Diagnostic Code 5250.

Historically, the veteran was awarded service connection and 
assigned a noncompensable evaluation for osteoarthritis of 
the hips by rating decision dated January 1991.  This was 
based on findings of a VA orthopedic examination conducted in 
October 1990, wherein the examiner diagnosed the veteran to 
have osteoarthritis of both hips although x-rays were 
essentially normal and objective findings revealed full range 
of motion with no tenderness.  

A claim for increased ratings for the veteran's service-
connected disability was received by the RO in April 1996.

Report of VA orthopedic examination conducted in June 1996, 
noted complaint of bilateral hip pain which had progressively 
worsened, especially in the past three to four years.  The 
pain limited his walking.  On physical examination, the 
findings were symmetric with internal rotation to 20 degrees, 
external rotation to 30 degrees, abduction to 40 degrees, and 
flexion to 110 degrees.  Pain was noted at the extremes of 
motion, specifically internal rotation, external rotation, 
and extreme abduction.  The diagnosis was bilateral hip 
degenerative arthritis.  The examiner further commented that 
although the veteran had multi-joint degenerative arthritis, 
all of his arthritis symptoms were "fairly mild".

Review of the veteran's VA outpatient treatment records, 
dated May 1996 to February 2000, revealed complaint of right 
hip pain and stiffness in April 1997.  

More recently, the veteran was afforded a special orthopedic 
examination of the hips in March 2000.  The veteran 
complained of pain down his back into both legs which the 
examiner attributed primarily to his service-connected 
degenerative arthritis of the lumbar spine.  X-rays revealed 
moderate degenerative changes in both hip joints.  Range of 
motion testing showed extension on the left to 10 degrees and 
flexion to 90 degrees; abduction was 45 degrees; ; internal 
rotation was 20 degrees; and external rotation was 45 
degrees.  Range of motion testing showed extension on the 
right to 10 degrees; flexion was 80 degrees; abduction was 40 
degrees; internal rotation was 20 degrees; and external 
rotation was 40 degrees.

The Board notes that the medical findings from the March 2000 
examination constitute the most probative evidence of record 
since they are the most recent findings that measure range of 
motion of the hips.  Initially, the Board notes that these 
findings, taken alone, do not support a compensable 
evaluation for either hip.  That is, they do not show 
limitation of thigh flexion to 45 degrees or limitation of 
thigh abduction with motion lost so that veteran can not 
cross his legs.  Diagnostic Codes 5251 and 5252.

Furthermore, the Board notes that none of the medical 
findings show that there is ankylosis of the hip, flail 
joint, or impairment of the thigh or femur such as to warrant 
a compensable or higher rating.  For these reasons, the Board 
finds that a preponderance of the evidence shows that the 
degenerative arthritis of the hips does not cause ankylosis 
of the hip, flail joint, or impairment of the thigh or femur 
to warrant a compensable evaluation under Diagnostic Codes 
5250, 5253, and 5255.

However, in the instant case, the veteran has consistently 
complained of pain on motion.  He is clearly competent to 
present evidence on matters on which he has personal 
knowledge, which include those that come to him through his 
senses, such as pain.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  The veteran's statements are assumed to be credible 
and establish that he experiences pain and stiffness in both 
hips.  Moreover, VA medical records contain findings that the 
range of motion of the veteran's hips is moderately limited 
and his flexion decreased.  The Board also notes that there 
is x-ray evidence of moderate degenerative changes as well as 
objective evidence of pain on motion (crepitation).  In 
addition, on VA examination in 1996 and 2000, the examiner 
found pain on motion as well as crepitus during the March 
2000 examination.  

Thus, the Board finds that with satisfactory evidence of 
bilateral painful motion, together with the objective 
evidence of crepitus in each hip, these findings are more 
analogous to the criteria for a 10 percent rating for each 
hip.  Thus, the Board finds sufficient evidence to grant a 
compensable rating of 10 percent, and no greater, for each 
hip joint under Diagnostic Codes 5003, 5251, 5252, and 5253 
and C.F.R. §§ 4.40, 4.45, and 4.59.


ORDER

A 10 percent rating, but no higher, is granted for 
osteoarthritis of the left hip.

A 10 percent rating, but no higher, is granted for 
osteoarthritis of the right hip.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


